          Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 1 of 21



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                    )   CIVIL NO. 3:18-CV-01630
     NICOLE JOHNSON, individually and
                                                    )   (RNC)
     on behalf of all other similarly
                                                    )
     situated individuals,
                                                    )
          PLAINTIFF,                                )
              v.                                    )
                                                    )
                                                    )
     TOTAL LOOK SALON & SPA AND CHER                )
     ANDERSON,                                      )
                                                    )
          DEFENDANTS                                )
                                                        JANUARY 31, 2019


     COLLECTIVE ACTION AND CLASS ACTION – SECOND AMENDED COMPLAINT

        Nicole Johnson (hereinafter “Named Plaintiff” or “Johnson”) on behalf of herself

and those similarly situated (hereinafter referred to as “Plaintiffs”), hereby complain as

follows against Defendants:

I.      INTRODUCTION

1.      Named Plaintiff has initiated this action to redress violations by Defendants of the

        Fair Labor Standards Act, 29 U.S.C. § 201 et. seq. (“FLSA”) and the Connecticut

        Minimum Wage Act, Conn. Gen. Stat. § 31-58 et. seq. (“CMWA”) and for common

        law claims for breach of contract and unjust enrichment. Total Look failed to pay

        its non-exempt employees for training sessions, training-related assignments and

        office meetings, in violation of the FLSA and CMWA. They breached their

        agreements to pay the Plaintiffs for the work they performed and were unjustly

        enriched as a result of their failure to pay the Plaintiffs. The named Plaintiff has

        also initiated this action to redress violations of the Connecticut Pay Equity and

        Fairness Statute, Conn. Gen. Stat. § 31-40z. Total Look Salon & Spa violated and
                                               1
         Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 2 of 21



       continues to violate the statute by maintaining a written policy that prohibits

       employees from discussing their wages with other employees.

2.     Plaintiffs are entitled to recover (a) unpaid wages for hours worked, (b) unpaid

       overtime wages, (c) liquidated damages, (d) wages withheld from final paychecks,

       (e) compensation based on the amount in which the defendants were unjustly

       enriched, (f) attorney’s fees and costs and (g) further relief as this Court finds just

       and proper.

II.    JURISDICTION AND VENUE

3.     This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C. §

       1331.

4.     This Court has jurisdiction over Plaintiff’s CMWA claims pursuant to 28 U.S.C.

       Section 1367 since they are so related to the FLSA claims that they form part of

       the same case or controversy.

5.     This Court has pendant jurisdiction under the Plaintiff’s Connecticut common law

       and statutory claims.

6.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) and (b)(2) because the

       acts or omissions giving rise to the claims in this Complaint took place in this

       district.

III.   PARTIES

7.     Plaintiff, Johnson is an individual residing in Monroe, Connecticut. At all times

       relevant to this Complaint, Johnson was an “employee” of Total Look, as that term

       is defined in the FLSA, CMWA and the Connecticut Pay Equity and Fairness

       Statute.

8.     Total Look Salon and Spa (“Total Look”) is a Connecticut corporation with a
                                               2
          Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 3 of 21



      principal place of business located at 3482 Post Road, Southport, Connecticut,

      06890. Total Look is also known as The Total Look of Southport, Inc. and

      Aesthetic Treatment Centers, Inc. At all times relevant to this Complaint, Total

      Look was the “employer” of Johnson and all other similarly situated individuals, as

      that term is defined in the FLSA, CMWA and the Connecticut Pay Equity and

      Fairness Statute.

9.    Defendant, Cher Anderson, is the Chief Executive Officer and President of Total

      Look.

10.   At all time relevant to this Complaint, Cher Anderson was the individual within Total

      Look with the ultimate and exclusive authority to set the hours of employment, to

      direct the work and to pay the wages of Johnson and all other similarly situated

      individuals, and Cher Anderson’s exercise of that authority was the direct cause of

      Total Look’s failure to pay wages as set forth below. Accordingly, Cher Anderson

      was the “employer” of Johnson and all other similarly situated individuals, as that

      term is defined in the FLSA and CMWA.

IV.   COLLECTIVE AND CLASS ACTION ALLEGATIONS

      A.      The FLSA Class

11.   Johnson brings this action on behalf of herself and all other similarly situated

      employees, present and former, who were and/or are affected by the actions,

      policies and procedures of Defendants as described herein.

12.   In addition, and in the alternative, Johnson brings this action in her individual and

      personal capacity, separate and apart from the class claims set forth herein.

13.   The FLSA class is defined as follows:

      •       All current and former non-exempt employees of Defendants,
                                              3
          Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 4 of 21



             including Stylists, Assistant Stylists, Senior Stylists and Master

             Stylists, who were employed at any time after September 27, 2012

             through the date of final judgment and who were not paid for their

             time spent in training sessions, training assignments, staff meetings

             and/or placing Facebook posting about Total Look on their private

             Facebook accounts.

14.   Johnson reserves the right to amend said class definition consistent with

      information obtained through discovery.

15.   Johnson sues on behalf of herself and those members of the FLSA class who have

      filed or will file with the court their consents to sue. This is an appropriate

      collective or representative action under 29 U.S.C. § 216(b), sometimes referred to

      as an “opt-in class action,” in that Johnson and the members of the putative class

      are similarly situated.

16.   Defendants have engaged in a widespread pattern and practice of violating the

      provisions of the FLSA by failing to pay Johnson and other similarly situated

      employees and former employees in accordance with the provisions of the FLSA

      by failing to pay those employees for their time spent training, completing training

      assignments and attending staff meetings and by withholding wages from some

      employees’ final paychecks.

      B.     The Connecticut Class

17.   Johnson also sues on behalf of herself and all other members of the Connecticut

      class, pursuant to Rule 23 of the Federal Rules of Civil Procedure.

18.   The Connecticut class is defined as follows:

      •      All current and former non-exempt employees of Defendants,
                                              4
          Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 5 of 21



             including Stylists, Assistant Stylists, Senior Stylists and Master

             Sytlists, who were employed at any time after September 27, 2012

             through the date of final judgment and who were not paid for their

             time spent in training sessions, training assignments, staff meetings

             and/or placing Facebook posting about Total Look on their private

             Facebook accounts.

      •      All current and former employees who have been employed by the

             Defendant on or after October 30, 2016 and who were subject to

             the Defendant’s written “Salon Policies.”

19.   Johnson reserves the right to amend the class definition consistent with

      information obtained through discovery.

20.   Class certification for these Connecticut law claims is appropriate under Rule 23(a)

      and Rule 23(b)(3) because all the requirements of the Rules are met.

21.   The class is so numerous that joinder of all members is impracticable.

22.   There are questions of law and fact common to the class, including whether the

      putative class members participated in training for which there were not paid, for

      attending staff meetings for which they were not paid, and/or had wages withheld

      from their final paychecks in violation of Connecticut law and whether or not

      Defendants’ conduct was willful.

23.   Johnson’s claims are typical of those of the class members. Johnson’s claims

      encompass the challenged practices and course of conduct of Defendants.

      Furthermore, Johnson’s legal claims are based on the same legal theories as the

      claims of the putative class members. The legal issues as to the violation of the

      CMWA by Defendants’ conduct apply equally to Johnson and to the class. The
                                             5
        Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 6 of 21



      legal issues as to the violation of Connecticut’s Pay Equity and Fairness Act apply

      equally to Johnson and to the class who were all subject to the Defendants’ “Salon

      Policies.”

24.   Johnson will fairly and adequately protect the interests of the class. Johnson’s

      claims are not antagonistic to those of the putative class and she has hired counsel

      skilled in the prosecution of class actions.

25.   Common questions of law and fact predominate over questions affective only

      individuals, and a class action is superior to other available methods for the fair

      and efficient adjudication of this controversy. This proposed class action under

      Fed. R. Civ. P. 23 presents few management difficulties, conserves the resources

      of the parties and the court system protects the rights of each class member and

      maximizes recovery to them.

V.    FACTS

26.   On August 19, 2016, Total Look offered Ms. Johnson a position as an Assistant

      Stylist. The written job offer stated that she would be paid $10.00 per hour and

      “[t]he Company is committed to ongoing education and funds the costs of courses

      that improve job performance.” The job offer contained a schedule that provided

      that she would be required to work 40 hours per week with the hours spread out

      over the five days between Wednesday-Sunday. The schedule stated that she

      would not work on Mondays.

27.   Cher Anderson told Ms. Johnson that she would receive an annual performance

      review and annual pay increase.

28.   Ms. Johnson did not receive either a performance review or pay increase.

29.   The only pay increase Ms. Johnson received while employed by the Defendant
                                             6
        Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 7 of 21



      was to $10.10 per hour on January 1, 2017 due to the State of Connecticut’s

      increase in the hourly minimum wage to $10.10.

30.   On August 24, 2016, Ms. Johnson entered into a “Training Agreement” which

      provided that Total Look may “provide training to employees through in-house or

      outside training programs to enhance employee’s professional skills and activities.”

      The Agreement stated that Total Look would provide approximately 225 hours of

      in-house training and 75 hours of outside training during the training period.

31.   The aforesaid Training Agreement provided that the training cost Total Look $25

      per hour and if the employee’s employment terminated either voluntarily or

      involuntarily during the first three years of employment, she would be required to

      reimburse Total Look based on the following percentage of training costs.

                  Year In Which                 Percentage of Training Costs
             Employment Terminates                    to be Reimbursed

                    1st                                       75%
                    2nd                                       50%
                    3rd                                       25%

32.   The Training Agreement provided that Total Look would deduct all training costs

      from the employee’s last paycheck. If the employee’s last paycheck did not cover

      the total training costs owed, the Training Agreement stated that the employee

      agreed to pay Total Look the balance in three equal installments, payable on the

      first day of the first month in the three months after the employee’s employment is

      terminated.

33.   The offer letter dated August 19, 2016 sent by Total Look to Ms. Johnson stated

      that “you will be included in our Training Program and we will pay you for services

      following the successful completion of our training modules.”


                                            7
        Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 8 of 21



34.   Ms. Johnson began working at Total Look on September 6, 2016.

35.   Total Look conducted training sessions for employees that were held on Mondays.

      However, employees were not paid wages for the hours they spent attending

      training sessions.

36.   Total Look periodically held Staff Meetings on Mondays for all employees.

      However, employees were not paid for the hours they spent attending Staff

      Meetings.

37.   During the time period from around 2012 through 2016, Total Look held staff

      meetings at Chip’s Restaurant in Fairfield, CT, periodically on Mondays;

      employees were not paid to attend those meetings.

38.   Total Look had written policies related to Training Classes and Meetings which

      stated that:

         •   “Any exemptions from classes must be approved by Cher Anderson.”

         •   “When you complete a time-off request for vacation, etc., please review the

             entire week to determine if you need to be excused from a class.”

39.   On information and belief, Anderson told Total Look employees that, if they did not

      attend training sessions and/or staff meetings, their employment would be

      terminated.

40.   On information and belief, if an employee was unable to attend a training session

      or staff meeting, Anderson required them to complete an alternative assignment,

      such as writing a research paper on an assigned topic or styling mannequin heads.

41.   On information and belief, Anderson required employees to place advertising for

      Total Look on their private social media Facebook pages. However, employees

      were not compensated for the time they spent placing Facebook postings.
                                           8
        Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 9 of 21



42.   Total Look periodically sent out Educational Calendars with schedules. For

      example, it issued an Educational Calendar (“Calendar”) for July-December, 2016

      which provided for the following dates for training:

      Stylist and Assistants – 7/25, 8/1, 8/15, 8/29, 9/12, 9/26, 10/24

      Senior Stylists – 9/12, 10/24

      Master Stylists – 9/12, 10/24

      The Calendar stated that “All classes will be held from 10:00 AM - 4:00 PM unless

      otherwise noted on staff Board.”

43.   The July-December 2016 Calendar stated that Stylists and Assistants, Senior

      Stylists, Master Stylists and Nail Techs needed to attend a Staff Meeting on

      11/7/16 from 9:30 AM – 12:30 PM.

44.   Total Look issued a 2017 Educational Calendar for January-June listing the

      following training dates:

      Stylists and Assistants – 1/16, 1/30, 2/13, 3/13, 3/27, 4/10, 4/24, 5/8, 5/22, 6/5

      Senior Stylists – 1/16

      Master Stylists – 1/16

      The Calendar stated that all classes would be held from 10:00 AM – 4:00 PM

      unless otherwise noted on the staff board.

45.   On December 30, 2016, Total Look issued a memo to “All Staff” stating that they

      should mark their calendars for the following dates for Staff Meetings in 2017 –

      February 27, June 19, October 23. The Staff Meetings were to be held at the

      Salon from 9:30 AM – 12:30 PM.

46.   The June 19, 2017 Staff Meeting ended up being cancelled and replaced by a

      training schedule with host Justin James related to men’s haircuts. The memo
                                             9
       Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 10 of 21



      about the training session provided that all technical staff were to attend from 9:30

      AM – 12:30 PM sessions and that the Assistant Stylists and Stylists were to attend

      from 12:30 PM – 3:30 PM. The memo stated that Master Stylists were excused

      from attending the 12:30 – 3:30 PM session and that the Aesthetics/Nail

      Department and Housekeeping did not have to attend any of the trainings.

47.   Total Look issued a memorandum dated January 3, 2018 to “All Staff” telling staff

      to mark their calendars for Staff Meetings to be held on February 26, June 18 and

      October 22. The Staff Meetings were scheduled for 9:30 AM – 12:30 PM and

      would be held at the Salon.

48.   Ms. Johnson worked as an Assistant Stylist until March 24, 2018.

49.   During her 19-month tenure at Total Look, Ms. Johnson attended approximately 30

      six-hour training sessions, which translates to 180 hours. She was not paid for any

      of those hours.

50.   At the training sessions, the Total Look trainers routinely gave Assistant Stylists

      three hair cutting assignments to be completed before the next training session

      was held two weeks later. Each assignment generally took approximately 1-2

      hours to complete.

51.   During the time period between October 1, 2012 through the present when Ms.

      Johnson joined Total Look, the Stylists, Assistant Stylists, Senior Stylists and

      Master Stylists employed by Total Look participated in periodic training sessions,

      completed homework assignments and attended Staff Meetings but were not paid

      for any of the time they spent on those activities.

52.   The Assistant Hair Stylists were required to complete the assignments on

      mannequins which they were required to purchase themselves.
                                             10
       Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 11 of 21



53.   During the course of her 19-month tenure with Total Look, Ms. Johnson purchased

      eight mannequins on which she completed the hair cutting assignments. The

      mannequins cost approximately $80 each.

54.   Assistant Stylists’ performance on the haircutting assignments was evaluated by

      Cher Anderson and/or a Senior Stylists based on criteria for each model set forth

      on a Total Look “Haircutting Evaluation Form.” The evaluation form required that

      the evaluator check off a box for either “Pass” or “Needs Improvement” and the

      date the evaluation was completed.

55.   Ms. Johnson spent about 2 hours every week completing the training assignments.

      However she was not paid for the time she spent completing the assignments.

56.   Johnson and all other Assistant Stylists and Stylists customarily and regularly

      worked more than 40 hours per week but were not paid overtime compensation at

      a rate of one-and-one-half time their regular rate of pay for all hours over 40 per

      week, as required by the CMWA and FLSA.

57.   Under the U.S. Department of Labor Regulations enforcing the FLSA, employers

      must pay their employees for mandatory training and meetings. An employer

      seeking to prove that training or meetings are not mandatory must demonstrate

      that:

         (a) Attendance is outside of the employees’ working hours;

         (b) Attendance is actually voluntary,

         (c) The course, lecture, training or meeting does not directly relate to the

              employee’s job, and

         (d) The employee performed no productive work while attending.

      29 C.F.R. § 785.27.
                                            11
       Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 12 of 21



58.   The Department of Labor’s (“DOL”) regulations provide that “attendance is not

      voluntary, of course, if it is required by the employer. It is not voluntary, in fact, if

      the employee is given to understand or led to believe that his present working

      conditions or the continuation of his employment would be adversely affected by

      non-attendance.” 29 C.F.R. § 785.28

59.   Total Look employees were required to attend training sessions throughout the

      time period from September 27, 2012 to the present.

60.   Total Look employees were required to attend staff meetings throughout the time

      period from September 27, 2012 to the present..

61.   Total Look’s employees’ employment would be adversely affected if they did not

      attend training sessions.

62.   Total Look employees’ employment would be adversely affected if they did not

      attend staff meetings.

63.   While discussing employee training at a Connecticut Department of Labor

      Unemployment Appeal Hearing held on July 12, 2018, Total Look’s CEO, Cher

      Anderson, stated under oath that “if they want to advance with the company, it’s

      highly advisable that they attend the classes.”

64.   The DOL’s Regulations state that “training is directly related to the employee’s job

      if it is designed to make the employee handle his job more effectively as

      distinguished from training him for another job, or to a new or additional skill.” 29

      C.F.R. § 785.29.

65.   Total Look’s training directly related to the employee’s ability to do her job and was

      designed to make the employee handle his job more effectively.

66.   At a Connecticut Department of Labor Unemployment Appeal Hearing held on July
                                              12
       Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 13 of 21



      12, 2018, Total Look’s CEO, Cher Anderson, stated under oath that Total Look

      required new hires to “go on a formal training program to learn the craft.”

67.   At Staff Meetings, Ms. Anderson discussed a variety of matters. The primary topic

      at Staff Meetings was about training plans and topics for upcoming training

      sessions. Other topics included discussing any new promotions, revenue numbers

      and any plans to increase revenue.

68.   Total Look’s Staff Meetings were directly related to the employees’ jobs.

69.   On March 28, 2018, Ms. Anderson sent Ms. Johnson a letter confirming the

      termination of her employment. The letter further stated that (1) Ms. Johnson

      owed Total Look $1,050 for educational costs, (2) Ms. Johnson owed Total Look

      $196.87 for two paid vacation days she used, (3) Ms. Johnson owed Total Look

      $1,246.87, (4) Total Look had withheld her final paycheck for $588.000 and applied

      that money toward the amount due and (5) Ms. Johnson owed $658.87 and would

      need to repay the amount in three monthly installments of $219.62, beginning on

      May 1, 2018.

70.   On information and belief, Total Look maintained a practice of withholding the final

      paycheck of employees who had worked at Total Look for less than three years

      and said the money was to reimburse Total Look for educational expenses.

71.   When the hours she spent attending training sessions, completing training

      assignments and attending staff meeting is added to her hours worked, Ms.

      Johnson worked an average of approximately 45 days per week. However, she

      was not paid for any of the time spent over 40 hours per week. During the time

      period after January 1, 2017, when her pay was increased to the Connecticut

      minimum wage of $10.10 per hour, Ms. Johnson should have been paid $15.15
                                            13
       Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 14 of 21



      per hour, or an additional $75.75 per week.

72.   The Defendants willfully and intentionally failed to pay employees’ wages for

      attending training sessions, completing training assignments, attending staff

      meetings and withholding wages from employees’ final paychecks.

73.   At all times on or after October 30, 2016, the Defendants maintained a “Salon

      Policies” manual which stated next to “Rate of Pay” at page 5 that “financial

      compensation is offered on an individual basis and should be kept confidential.”

V.    LEGAL CLAIMS

COUNT ONE – COLLECTIVE ACTION CLAIM UNDER 29 U.S.C. § 216(b) FOR
VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA ON BEHALF OF
PLAINTIFF AND THE FLSA CLASS

74.   Plaintiffs incorporate by reference all allegations in the preceding paragraphs.

75.   Based on the foregoing, Defendants’ conduct in this regard was a willful violation of

      the FLSA in that Defendants knew or should have known that Johnson and all

      other members of the FLSA class were entitled to be paid one-and-one-half times

      their regular rate of pay for all hours worked in excess of 40 per week, but failed to

      do so.

76.   Accordingly, Johnson and all other members of the FLSA class are entitled to

      compensation at one-and-one-half times their regular rate of pay for all hours

      worked in excess of 40 per week, liquidated damages, attorneys’ fees and court

      costs, pursuant to 29 U.S.C. § 216(b).

COUNT TWO – CLASS ACTION CLAIM FOR VIOLATION OF THE OVERTIME
PROVISIONS OF THE CMWA ON BEHALF OF PLAINTIFF AND THE CONNECTICUT
CLASS

77.   Plaintiffs incorporate by reference all allegations in the preceding paragraphs.

78.   Based on the foregoing, Defendants’ conduct in this regard was willful violation of
                                            14
       Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 15 of 21



      the CMWA, in that Defendants knew or should have known that Johnson and all

      other members of the Connecticut class were entitled to be paid one-and-one-half

      times their regular rate of pay for all hours worked in excess of 40 per week, but

      failed to do so.

79.   Defendants’ conduct in failing to pay Johnson and all other members of the

      Connecticut Class their earned compensation was unreasonable, arbitrary and/or

      in bad faith, in that Defendants knew or should have known that they were entitled

      to be paid for all hours worked in excess of 40 per week at one-and-one-half times

      their regular rate of pay, but failed to do so.

80.   Accordingly, Johnson and all other members of the Connecticut class are entitled

      to compensation at one-and-one-half times their regular rate of pay for all hours

      worked in excess of 40 per week, penalty damages, attorneys’ fees, and court

      costs pursuant to Connecticut General Statutes § 31-68.

COUNT THREE – COLLECTIVE ACTION CLAIM UNDER 29 U.S.C. 216(b) FOR
VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE CMWA ON BEHALF OF
PLAINTIFF AND THE CLASS

81.   Plaintiffs incorporate by reference all allegations in the preceding paragraphs.

82.   Based on the foregoing, Defendants’ conduct in this regard was a willful violation of

      the FLSA in that Defendants knew that Johnson and all other members of the

      FLSA class were entitled to be paid the minimum wage for all hours worked,

      including hours worked in participating in training sessions, completing training

      assignments and attending office meetings.

83.   Accordingly, Johnson and all other members of the FLSA class are entitled to

      compensation for minimum wage rate of pay for all hours worked in participating in

      training sessions, completing training assignments and attending office meetings.
                                              15
       Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 16 of 21



COUNT FOUR – CLASS ACTION FOR VIOLATION OF THE MINIMUM WAGE
PROVISIONS OF THE CMWA ON BEHALF OF THE PLAINTIFF AND THE
CONNECTICUT CLASSES

84.   Plaintiffs incorporate by reference all allegations in the preceding paragraphs.

85.   Based on the foregoing, Defendants’ conduct in this regard was a willful violation of

      the CMWA in that Defendants knew that Johnson and all other members of the

      Connecticut class were entitled to be paid the minimum wage for all hours worked,

      including hours worked in participating in training sessions, completing training

      assignments and attending office meetings.

86.   Accordingly, Johnson and all other members of the Connecticut class are entitled

      to compensation for the minimum wage rate of pay for all hours worked in

      participating in training sessions, completing training assignments and attending

      office meetings.

COUNT FIVE – CLASS ACTION CLAIM FOR UNPAID WAGES IN VIOLATION OF THE
CMWA ON BEHALF OF PLAINTIFF AND THE CONNECTICUT CLASS

87.   Plaintiffs incorporate by reference all allegations in the preceding paragraphs.

88.   Defendants failed to pay Johnson or the other Plaintiffs for their agreed upon

      hourly rate for all hours worked in violation of Conn. Gen. Stat. § 31-71(b).

89.   The Defendants required Plaintiffs to perform uncompensated work for

      participating in training sessions, completing training assignments and attending

      staff meetings, in violation of Conn. Gen. Stat. § 31-72.

90.   Accordingly, Johnson and the other plaintiffs are entitled to relief pursuant to Conn.

      Gen. Stat. § 31-72, including lost wages, lost interest, liquidated damages and

      attorney’s fees and costs.

COUNT SIX – CLASS ACTION CLAIM FOR BREACH OF CONTRACT ON BEHALF
OF THE PLAINTIFF AND THE CONNECTICUT CLASS AGAINST TOTAL LOOK
                                            16
        Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 17 of 21




91.    Plaintiffs incorporate by reference all allegations in the preceding paragraphs.

92.    Plaintiffs and Total Look had a contract whereby the Plaintiffs would each be paid

       for all hours for work performed at an agreed upon hourly rate.

93.    Total Look failed to pay the money to which the Plaintiffs were each entitled.

94.    As a result of the foregoing, Total Look breached their contracts with each of the

       Plaintiffs.

95.    The Plaintiffs are each entitled to their economic damages and lost interest caused

       by Total Look aforesaid breach of contract.

COUNT SEVEN – CLASS ACTION CLAIM FOR UNJUST ENRICHMENT ON BEHALF
OF THE PLAINTIFF AND THE CONNECTICUT CLASS AGAINST TOTAL LOOK

96.    Plaintiffs incorporate by reference all allegations in the preceding paragraphs.

97.    Total Look was unjustly enriched as a result of the work performed by the Plaintiffs

       for which they were not paid.

98.    Total Look’s revenue was improved because, their improved skills resulting from

       the training sessions they attended and training assignments they completed by

       the Plaintiffs, Total Look was able to charge customers more money and able to

       offer its customers higher quality service.

99.    As a result of the time employees spent promoting Total Look on their personal

       social media Facebook pages, Total Look was able to bring in more customers

       and, as a result, generated higher revenue.

100.   Total Look failed to pay monies owed to the Plaintiffs for the time they spent

       attending training sessions, completing homework assignments and placing

       postings on Facebook.

101.   Total Look has been unjustly enriched by this failure and justice requires that
                                             17
        Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 18 of 21



       Defendants pay Plaintiffs for such money owed.

102.   Therefore, Plaintiffs are entitled to these economic damages and lost interest for

       unjust enrichment.

COUNT EIGHT – CLASS ACTION ON BEHALF OF THE PLAINTIFF AND THE
CONNECTICUT CLASS WHOSE WAGES WERE WITHHELD FROM THEIR FINAL
PAYCHECKS.

103.   Plaintiffs incorporate by reference all allegations in all preceding paragraphs.

104.   Total Look maintains a practice of withholding from employees’ whose

       employment ended wages which Total Look charged employees for training

       costs.

105.   Total Look maintains a practice of threatening former employees with and/or suing

       former employees for the amount of money charged to the employees for training

       costs if the amount Total Look claims they are due exceeds the amount of money

       in the employee’s final paycheck.

106.   Total Look willfully and intentionally violated Conn. Gen. Stat. § 31-73(b).

107.   The Plaintiffs are entitled to the wages withheld from their final paychecks,

       liquidated damages, lost interest, and attorney’s fees and costs.

COUNT NINE – CLASS ACTION ON BEHALF OF THE PLAINTIFF AND THE
CONNECTICUT CLASS WHO WERE SUBJECT TO THE DEFENDATS’ PAY
SECRECY POLICY.

108.   Plaintiff incorporates by reference all allegations in the preceding paragraphs.

109.   Total Look maintains a policy that prohibits employees from discussing their

       compensation with other employees.

110.   Connecticut’s Pay Equity and Fairness Statute states, in relevant part, that “no

       employer shall prohibit an employee from disclosing or discussing the amount of

       his or her wages or the wages of another employee of such employer that has
                                             18
            Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 19 of 21



       been disclosed voluntarily by such other employees.” The statute became

       effective on July 1, 2015.

111.   The Defendants’ aforesaid pay secrecy policy violates the Connecticut Pay Equity

       and Fairness Statute.



VI.    DEMAND FOR RELIEF

       WHEREFORE, Plaintiff claims, individually and on behalf of all other similarly

situated persons:

       a.       That, at the earliest possible time, Plaintiff be allowed to give notice of this

       collective action or that the court issue such notice, to all persons who are

       presently, or have been at any time during the six years immediately preceding the

       filing of this suit, employed by Total Salon as a non-exempt employee. Such

       notice shall inform them that this civil action has been filed, the nature of the

       action, and of their right to join this lawsuit if they believe they were denied proper

       wages;

       b.       Certification of this action as a class action pursuant to Rule 23 of the

       Federal Rules of Civil Procedure on behalf of members of the Connecticut class

       and the appointment of Plaintiff and his counsel to represent the class;

       c.       Unpaid minimum wages under the FLSA;

       d.       Unpaid minimum wages under the CMWA;

       e.       Unpaid overtime wages under the FLSA;

       f.       Unpaid overtime wages under the CMWA;

       g.       Liquidated damages under the FLSA;

       h.       Liquidated damages under CMWA;
                                                19
            Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 20 of 21



       i.       Pre-Judgment and Post-Judgment interest, as provided by law;

       j.       Unpaid “gap time” wages;

       k.       Attorneys’ fees and costs of suit under the FLSA and CMWA, including

       expert fees;

       l.       Wages withheld from final paychecks;

       m.       Any wages recovered for training expenses;

       n.       Economic damages for breach of contract and unjust enrichment;

       o.       Order the Defendants to remove its aforesaid pay secrecy policy from its

       “Salon Policies,” and

       p.       Such other and further relief as the Court deems just and equitable.

VII.   JURY DEMAND

Plaintiff demands a trial by jury for all issues so triable.

                                                     PLAINTIFF, NICOLE JOHNSON

                                                     Individually and on behalf of all others
                                                     similarly situated,

                                                     By: __/s/_________________________

                                                     Gary Phelan (CT 03670)
                                                     gphelan@mitchellandsheahan.com
                                                     Reese Mitchell (CT 30226)
                                                     reesemitchell@mitchellandsheahan.com
                                                     MITCHELL & SHEAHAN, P.C.
                                                     80 Ferry Blvd., Suite 216
                                                     Stratford, CT 06615
                                                     Tel. (203) 873-0240




                                                20
        Case 3:18-cv-01630-RNC Document 28 Filed 01/31/19 Page 21 of 21



                                        CERTIFICATION

       I certify that a copy of the above was or will immediately be mailed or delivered
electronically or non-electronically on January 31, 2019 to all counsel and self-represented
parties of the record and that written consent for electronic delivery was received from all
counsel and self-represented parties of record who were or will immediately be
electronically served:


Meredith G. Diette
Berchem, Moses & Devlin, P.C.
75 Broad Street
Milford, CT 06460
(203) 783-1200
mdiette@berchemmoses.com




                                                       /s/ Gary Phelan
                                                 Gary Phelan




                                            21
